DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-12 are pending.
Information Disclosure Statement
The Information Disclosure Statement filed on 03/05/2021 is in compliance with the provisions of 37 CFR 1.97 and have been considered.  An initialed copy of the Form 1449 is enclosed herewith.
Specification
The title of the invention is not descriptive.  Examiner suggests that title maybe changed to provide more description regarding the instant invention as currently title only states “IMAGE PROCESSING APPARATUS AND IMAGE PROCESSING SYSTEM”. Therefore, a new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki et al., US 2015/0169266 in view of Han, US 2015/0082389.
Regarding claim 1, Iwasaki discloses an image processing apparatus (image forming apparatus 100, paragraph 20), comprising: 
at least one of a recording device (image forming unit 106, fig. 3) configured to record an image on a medium (image forming unit 106 is a device that prints out an image on a medium such as paper, paragraph 69) and to scan an image on a medium (“image forming apparatus 100 may be a digital multi-function apparatus having a scan function, a copy function, a facsimile function, and an e-mail transmission function, in addition to the print function. The image forming apparatus 100 has functions of executing processing of copying, scanning, printing, etc.,”, paragraph 20); 
a communication device (proximity wireless communication unit 112, fig. 3 or via internet 400, paragraph 29);
 a receiving device (job receiving unit 102, fig. 3) configured to receive an input (a job receiving unit 102 communicates with the cloud print service 200, and performs processing such as reception of print data by using HTTP using user interface, paragraph 69); 
a notification device (image forming apparatus 100 transmits a notification…to mobile terminal 500, paragraph 58); and a controller (controller 104, fig. 3), wherein the controller is configured to perform: 
an enabling request receiving process of receiving an enabling request, which is a request of enabling a terminal device (mobile terminal 500, fig. 1, paragraph 36) to perform an operation related to the image processing apparatus to a server (cloud print service 200, fig. 1) communicable with the image processing apparatus, from the terminal device via the communication device (NFC with proximity wireless communication unit 112, paragraph 69)  (paragraphs 39-43, 55-57, “when a user, who carries the mobile terminal 500, executes printing with the image forming apparatus 100 as the output target through the cloud print service 200”, see cited paragraphs for more details); 
a notification process of controlling the notification device to notify after the enabling request receiving process (paragraphs 58, 75, notification of request); 
a confirmation process of checking whether the receiving device receives an approval operation to approve the enabling request after the notification process (paragraphs 60, 75, access token authorization with notification of request); 
a token creation requesting process of transmitting a creation request of a server access token regarding the operation performed by the terminal device to the server via the communication device after it is confirmed in the confirmation process that the receiving device has received the approval operation (paragraphs 43, 69, 75, “the user accesses the cloud print service 200 from the mobile terminal 500, which is operated by the user, and acquires an access token of OAuth for authorizing acquisition of the print data from the general-purpose logical printer 210 of the user. Then, when the physical printer of the output target is determined, the access token is passed from the mobile terminal 500 to the physical printer (image forming apparatus 100) by using a proximity communication system, such as Near Field Communication (NFC), Bluetooth (registered trademark), or Wireless Fidelity (Wi-Fi). The physical printer shows the access token received from the mobile terminal 500 to the cloud print service 200. Hence, the physical printer is authorized for an access to the general-purpose logical printer 210 of the user, acquires the print data from the logical printer 210, and prints out the print data”); 
a server access token receiving process of receiving the server access token from the server via the communication device after performing the token creation requesting process (paragraphs 43, 69, 75, “the physical printer of the output target is determined, the access token is passed from the mobile terminal 500 to the physical printer (image forming apparatus 100) by using a proximity communication system, such as NFC. The physical printer shows the access token received from the mobile terminal 500 to the cloud print service 200. Hence, the physical printer is authorized for an access to the general-purpose logical printer 210 of the user, acquires the print data from the logical printer 210, and prints out the print data”);
 and a server access token transmitting process of transmitting the server access token to the terminal device via the communication device after performing the server access token receiving process (paragraphs 69, 43, note that “the controller 104 transmits information etc. indicative of that "the image forming apparatus 100 is a printer" to the mobile terminal 500 through the proximity wireless communication unit 112. Also, the controller 104 acquires information for "ubiquitous printing" (that is, the logical printer ID of the general-purpose logical printer 210 and the access token) from the mobile terminal 500 through the proximity wireless communication unit 112. Further, with this information, the job receiving unit 102 acquires the job list in the general-purpose logical printer 210 from the cloud print service 200, causes the job list to be displayed on the UI unit 108, and receives selection of a job as an output subject of this time from the user. The controller 104 acquires print data of the selected job from the cloud print service 200 through the job receiving unit 102”).  
Iwasaki fails to explicitly disclose a scanning device configured to scan and receiving an input according to a user operation.
However, Han teaches MFP 10 includes a scanning device configured to scan an image on a medium (paragraphs 23, 29, engine unit 17 includes a scanner) and a receiving device (operational panel 27) configured to receive an input according to a user operation (paragraph 33, operation panel 27 receives various inputs according to user operations).
Iwasaki and Han are combinable because they both teach image forming apparatuses with scanning functions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Iwasaki with the teachings of Han for the benefit of having an image forming apparatus capable of performing various functions such as copying, scanning, and printing easily as taught by Han at paragraph 23.
Regarding claim 5, Iwasaki further discloses wherein, in a case where the enabling request received from the terminal device in the enabling request reception process includes authentication information, the controller is configured to perform the server access token transmitting process when receiving an obtaining request for the server access token, the obtaining request including the authentication information (paragraphs 50-55, “the access token is issued to the mobile terminal 500 when the general-purpose logical printer 210 is prepared in response to the instruction from the user, however, it is merely an example. For another example, an explicit issue request for requesting issue of the access token may be received from the user, and the access token may be issued in response to the issue request. In any case, since the user passes the user authentication from the cloud print service 200, the access token is issued according to the right of the authenticated user”).
Regarding claim 6, Iwasaki further discloses wherein the creation request transmitted in the token creation requesting process includes type information of an app (cloud print application, paragraph 36) executed by the terminal device to perform the operation related to the image processing apparatus, and wherein the server access token transmitted to the terminal device in the server access token transmitting process includes the type information of the app (paragraphs 54, 58-59, 71-72, “a cloud print application 510 is installed in the mobile terminal 500. The cloud print application 510 is an application used for printing from the mobile terminal 500 through the cloud print service 200. The cloud print application 510 includes a UI processing unit 512 that provides a user interface for printing with use of the cloud. A user information holding unit 514 holds an account (user ID etc.) in the cloud print service 200 of the user who carries the mobile terminal 500…when the cloud print application 510 is activated, the cloud print application 510 accesses the cloud print service 200 on the Internet 400 through a mobile phone line or a wireless network, and logs in to the cloud print service 200 by using the account held in the user information holding unit 514. The UI processing unit 512 displays a UI screen provided from the cloud print service 200 in response to login. Also, for example, if the user instructs acquisition of the access token for "ubiquitous printing" on the UI screen of the UI processing unit 512, the access token (and the logical printer ID of the general-purpose logical printer 210) is sent from the cloud print service 200 through the Internet in response to the instruction”). 
Regarding claim 7, Iwasaki further discloses wherein, when a constant connection is not established between the server and the image processing apparatus via the communication device at a time where it is confirmed in the confirmation process that the receiving device has received the approval operation, the controller is configured to perform a constant connection establishing process to establish the constant connection between the server and the image processing apparatus via the communication device (paragraphs 21, 29, 32, if constant connection using image forming apparatus 100 cannot be established with the cloud print support function, a computer such as a personal computer (PC) connected with the image forming apparatus 100 is prepared, and the computer may have the cloud print support function. In this case, the computer makes communication with the cloud print service 200, as a proxy of the image forming apparatus 100, and gives print data acquired from the cloud print service 200 to the image forming apparatus 100 to cause the image forming apparatus 100 to print the print data) .
Regarding claim 11, Iwasaki discloses an image processing system (system of fig. 1) including an image processing apparatus (image forming apparatus 100, paragraph 20), a terminal device (mobile terminal 500, fig. 1, paragraph 36) and a server (cloud print service 200, fig. 1), wherein the image processing apparatus includes at least one of a recording device (image forming unit 106, fig. 3) configured to record an image on a medium (image forming unit 106 is a device that prints out an image on a medium such as paper, paragraph 69) and to scan an image on a medium (“image forming apparatus 100 may be a digital multi-function apparatus having a scan function, a copy function, a facsimile function, and an e-mail transmission function, in addition to the print function. The image forming apparatus 100 has functions of executing processing of copying, scanning, printing, etc.,”, paragraph 20); 
a communication device (proximity wireless communication unit 112, fig. 3 or via internet 400, paragraph 29);
 a receiving device (job receiving unit 102, fig. 3) configured to receive an input (a job receiving unit 102 communicates with the cloud print service 200, and performs processing such as reception of print data by using HTTP using user interface, paragraph 69); 
a notification device (image forming apparatus 100 transmits a notification…to mobile terminal 500, paragraph 58); and a controller (controller 104, fig. 3),
 wherein the terminal device is configured to transmit an enabling request to enable the terminal device to perform an operation related to the image processing apparatus to the server communicable with the image processing apparatus (paragraphs 69, 75), wherein the controller is configured to perform: an enabling request receiving process of receiving the enabling request via the communication device (NFC with proximity wireless communication unit 112, paragraph 69)  (paragraphs 39-43, 55-57, “when a user, who carries the mobile terminal 500, executes printing with the image forming apparatus 100 as the output target through the cloud print service 200”, see cited paragraphs for more details); 
 a notification process of controlling the notification device to notify after the enabling request receiving process (paragraphs 58, 75, notification of request); 
a confirmation process of checking whether the receiving device receives an approval operation to approve the enabling request after the notification process (paragraphs 60, 75, access token authorization with notification of request); 
and a token creation requesting process of transmitting a creation request of a server access token regarding the operation performed by the terminal device to the server via the communication device after it is confirmed in the confirmation process that the receiving device has received the approval operation (paragraphs 43, 69, 75, “the user accesses the cloud print service 200 from the mobile terminal 500, which is operated by the user, and acquires an access token of OAuth for authorizing acquisition of the print data from the general-purpose logical printer 210 of the user. Then, when the physical printer of the output target is determined, the access token is passed from the mobile terminal 500 to the physical printer (image forming apparatus 100) by using a proximity communication system, such as Near Field Communication (NFC), Bluetooth (registered trademark), or Wireless Fidelity (Wi-Fi). The physical printer shows the access token received from the mobile terminal 500 to the cloud print service 200. Hence, the physical printer is authorized for an access to the general-purpose logical printer 210 of the user, acquires the print data from the logical printer 210, and prints out the print data”);
282019-00940US00/57N405 wherein the server is configured to create the server access token and transmits the created server access token to the image processing apparatus in response to receipt of the creation request of the server access token (paragraphs 43, 69, 75, “the physical printer of the output target is determined, the access token is passed from the mobile terminal 500 to the physical printer (image forming apparatus 100) by using a proximity communication system, such as NFC. The physical printer shows the access token received from the mobile terminal 500 to the cloud print service 200. Hence, the physical printer is authorized for an access to the general-purpose logical printer 210 of the user, acquires the print data from the logical printer 210, and prints out the print data”); 
wherein the controller is further configured to perform: a server access token receiving process of receiving the server access token from the server via the communication device after performing the token creation requesting process (paragraphs 43, 69, 75, “the physical printer of the output target is determined, the access token is passed from the mobile terminal 500 to the physical printer (image forming apparatus 100) by using a proximity communication system, such as NFC. The physical printer shows the access token received from the mobile terminal 500 to the cloud print service 200. Hence, the physical printer is authorized for an access to the general-purpose logical printer 210 of the user, acquires the print data from the logical printer 210, and prints out the print data”); and a server access token transmitting process of transmitting the server access token to the terminal device via the communication device after performing the server access token receiving process (paragraphs 69, 43, note that “the controller 104 transmits information etc. indicative of that "the image forming apparatus 100 is a printer" to the mobile terminal 500 through the proximity wireless communication unit 112. Also, the controller 104 acquires information for "ubiquitous printing" (that is, the logical printer ID of the general-purpose logical printer 210 and the access token) from the mobile terminal 500 through the proximity wireless communication unit 112. Further, with this information, the job receiving unit 102 acquires the job list in the general-purpose logical printer 210 from the cloud print service 200, causes the job list to be displayed on the UI unit 108, and receives selection of a job as an output subject of this time from the user. The controller 104 acquires print data of the selected job from the cloud print service 200 through the job receiving unit 102”), and wherein the terminal device is configured to transmit the server access token and a command including the operation related to the image processing apparatus to the server after receiving the server access token from the image processing apparatus (as described in paragraphs 43, 69, 75, “when the user brings the mobile terminal 500 in conformity with NFC close to the reader/writer unit of the image forming apparatus 100, the proximity wireless communication unit 112 recognizes a device in conformity with NFC (the mobile terminal 500). Based on this recognition, the controller 104 transmits information etc. indicative of that "the image forming apparatus 100 is a printer" to the mobile terminal 500 through the proximity wireless communication unit 112. Also, the controller 104 acquires information for "ubiquitous printing" (that is, the logical printer ID of the general-purpose logical printer 210 and the access token) from the mobile terminal 500 through the proximity wireless communication unit 112. Further, with this information, the job receiving unit 102 acquires the job list in the general-purpose logical printer 210 from the cloud print service 200, causes the job list to be displayed on the UI unit 108, and receives selection of a job as an output subject of this time from the user. The controller 104 acquires print data of the selected job from the cloud print service 200 through the job receiving unit 102”).
Iwasaki fails to explicitly disclose a scanning device configured to scan and receiving an input according to a user operation.
However, Han teaches MFP 10 includes a scanning device configured to scan an image on a medium (paragraphs 23, 29, engine unit 17 includes a scanner) and a receiving device (operational panel 27) configured to receive an input according to a user operation (paragraph 33, operation panel 27 receives various inputs according to user operations).
Iwasaki and Han are combinable because they both teach image forming apparatuses with scanning functions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Iwasaki with the teachings of Han for the benefit of having an image forming apparatus capable of performing various functions such as copying, scanning, and printing easily as taught by Han at paragraph 23.
Regarding claim 12,  it recites a non-transitory computer-readable recording medium version of claim 1, see rationale as applied above. Note that non-transitory computer-readable recording medium is taught by Iwasaki in paragraph 83, claim 4.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki et al., US 2015/0169266 in view of Han, US 2015/0082389 as applied in claim 1 above and further in view of Mori, US 2015/0277821.
Regarding claim 8, Iwasaki with Han fail to further teach receiving device includes one or multiple buttons operable by a user, wherein controller is configured to confirm that the receiving device has received the approval operation when at least one of the one or multiple buttons is operated.  
However, Mori teaches receiving device (PC 40) includes one or multiple buttons operable by a user (OK button operated by user), wherein controller (CPU 41) is configured to confirm that the receiving device has received the approval operation when at least one of the one or multiple buttons is operated (paragraph 54, CPU 41 of the PC 40 displays the authorization reception screen on the display unit 48 based on the authorization reception screen information. Then, CPU 41 receives the authorization input of the user A. For example, the authorization input may be received when tapping on an OK button displayed on the authorization reception screen is detected).
Iwasaki and Han are combinable with Mori because they all teach image processing apparatuses with receiving/inputting functions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Iwasaki and Han with the teachings of Mori for the benefit of receiving a confirmation from a user as final authorization regarding what services are permitted as taught by Mori at paragraph 53.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki et al., US 2015/0169266 in view of Han, US 2015/0082389 as applied in claim 1 above and further in view of Omori et al. US 2016/0255243.
Regarding claim 10, Iwasaki further discloses when it is determined, in the confirmation process, that the receiving device has received an inhibition operation, the controller performs none of the notification process and the confirmation process for a particular period after confirmation in the confirmation process even though the enabling request is received from the terminal device (when inhibition operation such as when different users operating the mobile terminal and image forming apparatus are involved and registered as different users then none of the notification and confirmation process as described in paragraphs 58-60, 75 takes place until same users are registered in cloud print application who can designate image forming apparatus 100 as an output target from mobile terminal, paragraphs 37, 55, 58-60, 75). 
Iwasaki with Han fail to further teach when it is determined, in the confirmation process, that the receiving device has received an inhibition operation indicating that the enabling request is not approved, the controller performs none of processes even though enabling request is received. 
However, Omori teaches when it is determined, in the confirmation process that the receiving device has received an inhibition operation indicating that the enabling request is not approved, the controller performs none of processes for a particular period after confirmation in the confirmation process even though the enabling request is received (by inspecting an access token that is received together with the data request, the request receiving unit 31 confirms whether or not the received data request has been transmitted from a cloud service that is approved by the user. Specifically, the inspection of an access token may be performed by collating the access token which is issued in step S206 and which is saved in association with a user account and the access token received in step S303 with each other. When the received data, request has not been transmitted from a cloud service that is approved by the user, the process shown in the present sequence diagram is finished and none of the processes for a particular period (until request for approved user is received) after confirmation in the confirmation process even though the enabling request is received, paragraph 67). 
 Iwasaki and Han are combinable with Omori because they all teach image processing apparatuses with performing image processing and authentications.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Iwasaki and Han with the teachings of Omori for the benefit of regardless of differences in specifications of respective cloud services, data can be readily transmitted to the cloud services as taught by Omori at paragraph 75.
	Allowable Subject Matter
Claims 2-4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or suggest with a single reference or combination of references the features of claims 2 and 9 in combination with features of claim 1. For instance, prior arts (Iwasaki et al., US 2015/0169266),  (Nishida et al., US 2021/0176237) and (Omori et al. US 2016/0255243) teach process of receiving and transmitting access token and determining whether the access token is valid as a result of collating the access token (Nishida, paragraph 42) and confirming whether or not the received data request has been transmitted from a cloud service that is approved by the user. Specifically, the inspection of an access token may be performed by collating the access token which is issued (Omori, paragraph 67) but fail to explicitly teach all the features of claim 2 such as “wherein the controller is configured to perform: a device access token creating process of creating a device access token related to access from the terminal device to the image processing apparatus after the enabling 252019-00940US00/57N405request receiving process; a device access token transmitting process of transmitting the device access token created in the device access token creating process to the terminal device that has transmitted the enabling request via the communication device; a device access token reception process of receiving the device access token from the terminal device via the communication device; and a collating process of determining whether the device access token received in the device access token reception process is appropriate, and wherein the controller performs the token creation requesting process after it is confirmed that the receiving device receives the approval operation in the confirmation process and it is determined that the device access token is appropriate in the collating process” and the features of claim 9 such as “wherein each of the one or multiple buttons has a mechanical structure, wherein the controller is configured to confirm that the approval operation is received when one of: one of the one or multiple buttons being continuously depressed for more 272019-00940US00/57N405 than a particular time period; one of the one or multiple buttons being depressed by twice or more times within a particular time period; and two or more of the one or multiple buttons being depressed simultaneously, is detected in the confirmation process”.  Claims 3-4 are further dependent upon claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kitagata, US 2017/0031638 – teaches requesting, receiving and transmitting authorization token between printer and server.
Hirata, US 2016/0154616 – teaches implementing service coordination using access tokens for authorization among devices for processing print tickets.
Nishida et al., US 2021/0176237 - teaches process of receiving and transmitting access token and determining whether the access token is valid as a result of collating the access token, paragraph 42
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAWAN DHINGRA/Examiner, Art Unit 2672                                                                                                                                                                                                        
/MOHAMMAD H GHAYOUR/Supervisory Patent Examiner, Art Unit 2672